DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuri Eliezer on 04/29/2021.
The application has been amended as follows: 
20. (Currently Amended) A non-transient computer readable medium comprising program code for facilitating witnessing of electronic signing of a document, wherein execution of the program code by a processor causes the processor to: 9S/N: 16/083,834 
receive a specification of a witness identifier; 
communicate data to an address associated with the witness identifier; 
establish communication with a witness electronic device associated with the witness identifier; 
receive a first confirmation from the witness electronic device, the first confirmation being associated with a code comprising a document identifier associated with the document and a signor identifier associated with the signor, wherein the first confirmation is received 
 enable the document for the electronic signing; and
receive a second confirmation from the witness electronic device, wherein the second confirmation is provided in response to a completion of the electronic signing of the document; and 
establish witnessing of the electronic signing of the document by the signor based on receipt of each of the following: the first confirmation and the second confirmation.
21. (Currently Amended) A method of facilitating electronic signing of a document, the method comprising: 
receiving an indication of a signature access request from a signor electronic device associated with a signor; 
receiving a first confirmation from a witness electronic device associated with a witness; 
enabling the electronic signing of the document to the signor electronic device based on the first confirmation, wherein the signor electronic device is configured to present the document to the signor and receive an electronic signature from the signor; 
receiving a second confirmation from the witness electronic device, wherein receiving the second confirmation comprises receiving a second code comprising a signor identifier associated with the signor and the electronic signature of the signor, the second code being received based on an interaction between the signor electronic device and the witness electronic device; and 
receiving an indication of a signed document, wherein the signed document comprises the electronic signature of the signor.

Response to Amendment
Claims 1, 3-8, 10-15 and 17-22 are pending. Claims 2, 9 and 16 are canceled. Claims 21 and 22 are newly added. Claims 1, 3-8, 10-15 and 17-20 are currently amended,
Applicant’s amendments will overcome each and every claim objection, 112b and 112d rejection previously set forth in the Non-Final Office Action mailed 07/29/2020.
Response to Arguments
Applicant’s arguments, see pages 13-17, filed 01/29/2021, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1, 3-8, 10-12, 15 and 17-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
Examiner’s Reason for Indicating Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The prior art Follis (US Pub No. 2016/0048696) discloses generating a document according to attestation requirements are provided. A method determines attestation requirements for electronically signing an electronic document. The method modifies the document based in part on the Follis, Abstract), Romney et al. (US Patent No. 5,872,848) discloses a method and apparatus for authenticating an electronic document. In one embodiment of the invention, a party wishing to digitally sign an electronic document. An authorized electronic document authenticator is an individual or enterprise that has access to the apparatus of the present invention or that has been authorized to use the method of the present invention. The client presents identity documents to the authenticator to verify the client's identity. The client digitally signs the electronic document in the presence of the authenticator. The authenticator verifies the digital signature using the public key provided by the client, herein witnessing the client digitally signing the electronic document. The authenticator transfers the completed, authenticated electronic document onto transportable storage media and returns it to the client (Romney, Abstract), Saylor et al. (US Patent No. 9,166,986) discloses a server receives, from a first client device associated with a first user, a certification request including information associated with an electronic document, along with Saylor, Abstract), Reiter et al. (US Patent No. 9,660,995) discloses combating mobile device theft with user notarization. One method includes providing a supplicant video notarization system application executable on a supplicant device for initiating an interactive video call between a supplicant and a notary as a condition to the supplicant accessing a protected electronic resource. The method further includes providing a notary video notarization system application executable on a notary device through which the notary receives the interactive video call and interacts with the supplicant via the interactive video call to confirm the identity of the supplicant and that video of the supplicant provided in the call is live (Reiter, Abstract and Figures 1 & 2), Bartlett, II et al. (US Pub No. 2016/0335470) discloses systems and methods for linking more than one electronic device together to enable collection of an electronic signature or other information on a first device and incorporation of that signature or information into a document on a second device (Bartlett, Abstract), and Carmichael et al. (US Pub No. 2003/0177360) discloses notarizing at least one document, by a client in the presence of a notary, comprising the steps of registering the notary, the client and the at least one document, from a local workstation coupled to a central office via a global communication network, to provide for assigning at least one respective encryption key for identifying each of the notary, the client and the at least one document to be notarized; associating in a first database in the central office, the respective encryption keys of the client Carmichael, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “receiving a first confirmation from a witness electronic device associated with a witness, wherein receiving the first confirmation comprises receiving a first code comprising a document identifier associated with the document and a signor identifier associated with the signor, the first code being received based on an interaction between the witness electronic device and the signor electronic device; enabling the electronic signing of the document to the signor electronic device based on the first confirmation, wherein the signor electronic device is configured to present the document to the signor and receive an electronic signature from the signor” (as recited in claims 1, 8 and 15), “receive a first confirmation from a witness electronic device associated with a witness, wherein the first confirmation is based on a first code made available on a signor electronic device, wherein the witness 15electronic device is configured to receive the first code based on an interaction between the signor electronic device and the witness electronic device; enable the electronic signing of the document by the signor electronic device, and  20receive a second confirmation from the witness electronic device associated with the witness, wherein the second confirmation is provided by the witness, wherein the second confirmation is based on 48Attorney Docket No. 00146.014-PA-USE-QTV a second code made available on the signor electronic device, wherein the witness electronic device is configured to receive the second code based on a second interaction between the signor electronic device and the witness electronic device” (as recited in receiving a second confirmation from the witness electronic device, wherein receiving the second confirmation comprises receiving a second code comprises a signor identifier associated with the signor and the electronic signature of the signor, the second code being received 5based on an interaction between the signor electronic device and the witness electronic device” (claim 21). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAQUEAL D WADE/             Examiner, Art Unit 2437

/KRISTINE L KINCAID/             Supervisory Patent Examiner, Art Unit 2437